ANNUAL INFORMATION FORM (Fiscal Year Ended March 31, 2011) CORPORATE OFFICE 8585 Chemin Côte-de-Liesse Saint-Laurent, Québec June 16, 2011 Canada H4T 1G6 TABLE OF CONTENTS 1. CORPORATE STRUCTURE OF CAE . 3 Name, Address and Incorporation . 3 Inter-corporate Relationships . 4 2. OVERVIEW OF CAE AND THE DEVELOPMENT OF ITS BUSINESS . 4 Overview 4 Geographic and Segment Revenues and Locations . 5 CAEs vision . 6 Our strategy and value proposition . 6 Industry Overview and Trends . 9 Research and Development 10 Production and Services . 11 Specialized Skills and Knowledge . 12 Competition . 13 Components . 14 Intangible Properties . 14 Cycles . 15 Environmental Liabilities . 15 Employees . 16 Foreign Operations . 16 3. DESCRIPTION OF THE BUSINESS SEGMENTS . 17 Simulation Products/Civil (SP/C) 17 Training & Services/Civil (TS/C) 18 SP/C and TS/C Market Trends and Outlook . 22 Simulation Products/Military (SP/M) 25 Training & Services/Military (TS/M) 28 SP/M and TS/M Market Trends and Outlook . 30 Military Contracts . 33 Healthcare Market 34 4. RISK FACTORS . 36 Risks relating to the industry . 36 Risks relating to the Company . 38 Risks relating to the market 41 5. DIVIDENDS . 42 6. DESCRIPTION OF CAPITAL STRUCTURE . 42 1 7. MARKET FOR SECURITIES . 42 Trading Price and Volume . 43 8. DIRECTORS AND OFFICERS . 43 Name and Occupation . 44 Cease Trade Orders, Bankruptcies, Penalties or Sanctions . 53 9. TRANSFER AGENTS AND REGISTRARS . 53 AUDIT COMMITTEE . 54 Mandate . 54 Membership . 54 Approval of Services . 54 ADDITIONAL INFORMATION 55 GLOSSARY 57 SCHEDULE A  SUBSIDIARIES . 59 SCHEDULE B 63 2 INFORMATION INCORPORATED BY REFERENCE CAEs Managements Discussion and Analysis and our Consolidated Financial Statements for the year ended March 31, 2011, and the notes thereto ( Consolidated Financial Statements ) appear in the Annual Report to Shareholders for the year ended March 31, 2011 ( Annual Report ). The Consolidated Financial Statements were prepared in accordance with accounting principles generally accepted in Canada (Canadian GAAP ). For a discussion of the principal difference between Canadian GAAP and the accounting principles generally accepted in the United States, see note 28 to the Consolidated Financial Statements. The information contained in the Managements Discussion and Analysis and the Consolidated Financial Statements for the year ended March 31, 2011, and the notes thereto, is specifically incorporated by reference into this Annual Information Form (AIF ). Any parts of the Annual Report not specifically incorporated by reference do not form part of this AIF. Unless otherwise noted, all dollar references in this Annual Information Form are expressed in Canadian dollars. References to fiscal 2011 (FY2011 ) refer to the period from April 1, 2010 to March 31, 2011, references to fiscal 2010 refer to the period from April 1, 2009 to March 31, 2010, and references to fiscal 2009 refer to the period from April 1, 2008 to March 31, 2009. This AIF contains forward-looking statements with respect to CAE and our subsidiaries based on assumptions which CAE considered reasonable at the time they were prepared and may include information concerning CAEs markets, future financial performance, business strategy, plans, goals and objectives. These forward-looking statements, by their nature, necessarily involve risks and uncertainties that could cause actual results to differ sometimes materially from those contemplated by the forward-looking statements. Statements preceded by the word believe, expect, anticipate, intend, continue, estimate, may, will, should and/or similar expressions are forward-looking statements. CAE cautions the reader that the assumptions regarding future events, many of which are beyond the control of CAE, may affect the extent to which a particular projection materializes and/or could ultimately prove to be incorrect; accordingly, readers are cautioned not to place undue reliance on these forward-looking statements. Factors that could cause actual results or events to differ materially from current expectations are discussed in the section Risk Factors herein. CAE disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by law or regulation. In particular, forward-looking statements do not reflect the potential impact of any merger, acquisition or other business combinations or divestitures that may be announced or completed after such statements are made. 1. CORPORATE STRUCTURE OF CAE Name, Address and Incorporation On March 17, 1nc. ( Company or CAE ) was incorporated as Canadian Aviation Electronics Ltd. under the laws of Canada by letters patent. In 1965, the name of the Company was changed to CAE Industries Ltd. and in 1993 the Company changed its name to CAE Inc. CAE was continued in 1977 under the Canada Business Corporations Act ( CBCA) . In 1979, CAEs articles were amended to change its authorized share capital to an unlimited number of common shares, and again in 1981 to authorize an unlimited number of preferred shares, issuable in series, with such rights, privileges, restrictions and conditions as the Directors of CAE may determine. 3 On June 9, 1995, CAEs articles were amended to authorize the Directors to appoint additional Directors in accordance with the provisions of the CBCA. On April 1, 2001, the Company amalgamated with CAE Electronics Ltd., our wholly-owned subsidiary. CAEs registered office is located at 8585 Côte-de-Liesse, Saint-Laurent, Québec , Canada H4T 1G6, telephone: (514) 341-6780, fax: (514) 340-5530. Inter-corporate Relationships The direct and indirect subsidiaries and other ownership interests of CAE are set out in Schedule A hereto. 2. OVERVIEW OF CAE AND THE DEVELOPMENT OF ITS BUSINESS Overview Following incorporation in 1947, CAEs primary business focused on the repair and overhaul of electronic and electro-mechanical equipment, as well as the design and installation of telecommunication and navigational systems. By the early 1950s, CAE had started to pursue new areas of opportunity in the design, development and manufacture of flight, radar and weapons simulators for Canadian defence requirements. A few years later, CAE began our commercial flight simulation activities. CAE is a world leader in providing simulation and modeling technologies and integrated training services primarily to the civil aviation industry and defence forces around the globe. We design, develop, manufacture and supply simulation tools and equipment and provide a wide range of training and other modeling and simulation-based services. This includes integrated modeling, simulation and training solutions for commercial airlines, business aircraft operators, aircraft manufacturers and military organizations. We also operate a global network of training centres serving pilots and maintenance staff. We have launched initiatives in healthcare education and the mining industry that provide an avenue for us to leverage our capabilities and competencies in our core business. Our main products include full-flight simulators (FFSs) , which replicate aircraft performance in a full array of situations and environmental conditions. Sophisticated visual systems simulate hundreds of airports and geo-specific terrain locations around the world, as well as a wide range of landing areas and flying environments. These work with motion and sound to create a realistic training environment for pilots and crews at all levels. CAE has built an excellent reputation and long-standing customer relationships based on more than 60 years of experience, strong technical capabilities, a highly trained workforce and global reach. CAE employs more than 7,500 people at more than 100 sites and training locations in over 20 countries. About 90% of CAEs annual revenues come from worldwide exports and international activities. W e also offer a range of commercial-off-the-shelf ( COTS ) software through Presagis, a subsidiary that provides advanced COTS solutions for simulation, modeling and embedded applications. CAE Professional Services delivers strategic guidance and technical expertise to clients using simulation-based tools to address analysis, training and operational decision-making. CAE Flightscape offers software tools and flight safety expertise in flight data analysis and flight sciences to enable the effective study and understanding of recorded flight data to improve safety, maintenance and flight operations. CAE Healthcare offers products and services to the healthcare community that enable greater efficiency and safety. 4 C AE has delivered simulation products and provided training services to more than 50 defence operators in approximately 35 countries. CAE is the worlds leading supplier of civil flight simulators in the competed market with more than 75% market share and is the second largest independent provider of civil aviation training services based on the number of simulators in operations. Geographic and Segment Revenues and Locations CAEs consolidated revenue from continuing operations in fiscal 2010 and 2011 was $1.526 billion and $1.629 billion, respectively, and is broken down as follows: Revenue by Product Line (%) Geographic Distribution of Revenue (%) SP/C 17 19 US 29 29 TS/C 30 28 Germany 9 12 SP/M 36 36 Other European countries 10 10 TS/M 17 17 UK 10 10 Other Asian countries The Netherlands 7 6 Canada 13 10 The Netherlands 4 4 Australia 6 5 China 5 5 United Arab Emirates 4 5 Other countries 3 3 The following sets out, by business segment, the locations of CAEs primary subsidiaries and divisions: Location SP/C SP/M TS/C TS/M Canada Montreal, Québec ü ü ü ü Toronto, Ontario ü Ottawa, Ontario ü ü Halifax, Nova Scotia ü ü Vancouver, British Columbia ü Europe Amsterdam, The Netherlands ü Brussels, Belgium ü Burgess Hill, United Kingdom ü ü ü Budapest, Hungary ü Evora, Portugal ü Madrid, Spain ü RAF Base, Oxfordshire, United Kingdom ü Stolberg, Germany ü ü United States Dallas, Texas ü Durham, North Carolina ü Fort Worth, Texas ü Mesa, Arizona ü Morristown, New Jersey ü Orlando, Florida ü ü Richardson, Texas ü Tampa, Florida ü ü Other Bangalore, India ü ü ü ü Dubai, United Arab Emirates ü Gondia, India ü Kuala Lumpur, Malaysia ü Melbourne, Australia ü Perth, Australia ü Rae Bareli, India ü Sydney, Australia ü ü Sao Paolo, Brazil ü Santiago, Chile ü Singapore ü ü Stavanger, Norway ü Zhuhai, China ü 5 CAEs vision Our vision is for CAE to be synonymous with safety, efficiency and mission readiness. We intend to be the mission partner of choice for customers operating in complex mission-critical environments by providing the most innovative product and service solutions to enhance safety, improve efficiency, and provide superior decision-making capabilities. Our strategy and value proposition Our strategy We are a world-leading provider of modeling and simulation-based training and decision support solutions. We currently serve customers in two primary markets: civil aerospace and defence. We are extending our capabilities into new markets of simulation-based training and optimization solutions in healthcare and mining. A key tenet of our strategy in our core civil aerospace and defence markets is to derive an increasing proportion of our business from the existing fleet. This would include providing solutions for customers in support of the global fleet of civilian aircraft and military aviation, land and maritime platforms. Historically, the primary driver of our business was the delivery of new commercial aircraft. Our SP/C segment, which in FY2011 represented approximately 17% of our consolidated revenue, is most dependent on this more deeply cyclical market driver. As a result of our diversification efforts, the balance of our business involves mainly more stable and recurring sources of revenue like training and services as well as military simulation products and services. 6 In addition to diversifying our interests among customer markets, our strategy has also involved more balance between products, which tend to be more short-term and cyclical, and services, which tend to be more long term and stable. As well, we continue to diversify our interests globally. This is intended to bring our solutions closer to our customers home bases, which we think is a distinct competitive advantage. This also allows us to be less dependent on any one market and since business conditions are rarely identical in all regions of the world, we believe this provides a degree of stability to our performance. We are investing in both the mature and emerging markets to capitalize on current and future growth opportunities. Approximately one third of our revenue comes from the U.S., one third from Europe and one third from the rest of the world including the high growth, emerging markets. We continue to execute our growth strategy by selectively investing to meet the long-term needs of our aerospace and defence customers, investing in adjacencies within our core markets and by investing in our new core markets. Value proposition The value we provide customers is the ability to enhance the safety of their operations, improve their mission readiness for potentially dangerous situations and lower their costs by helping them become more operationally efficient. We offer a range of products and services solutions to enhance our customers planning and decision-making abilities, as well as a complete range of products and services that can be arranged in a customized package to suit our customers needs and can be adapted as their needs evolve over the lifecycle of their operations. We also offer a broad global reach, and as a result, we are able to provide solutions in proximity to our customers, which is an important cost-benefit consideration for them. Our core competencies and competitive advantages include: · World-leading modeling and simulation technology; · Comprehensive knowledge of training and learning methodologies for the operation of complex systems using modeling and simulation; · Total array of training products and services solutions; · Broad-reaching customer intimacy; · Extensive global coverage and in-depth country familiarity; · High-brand equity; · Proven systems engineering and program management processes; · Best-in-class customer support; · Well established in new and emerging markets. World-leading modeling and simulation technology We pride ourselves on our technological leadership. Pilots around the world view our simulation as the closest thing to the true experience of flight. We have consistently led the evolution of flight training and simulation systems technology with a number of industry firsts. We have simulated the entire range of large civil aircraft, a large number of the leading regional and business aircraft and a number of civil helicopters. We are an industry leader in providing simulation and training solutions for fixed-wing, tanker and transport aircraft, maritime patrol aircraft, lead-in fighter trainers, and helicopter platforms for the military. We also have extensive knowledge, experience and credibility in designing and developing simulators for prototype aircraft of major aircraft manufacturers. We have extended our expertise in modeling and simulation beyond aviation to land and maritime systems, and beyond training into other mission‑critical areas where these technologies are used to support superior decision‑making capabilities. As well, we are now applying these capabilities to new markets, such as healthcare and mining. 7 Comprehensive knowledge of training and learning methodologies for the operation of complex systems using modeling and simulation We revolutionized the way aviation training is performed when we introduced our CAE Simfinity TM -based training solutions and courseware. These training devices effectively bring the virtual aircraft cockpit into the classroom at the earliest stages of ground school training, making it a more effective and efficient training experience overall. We build upon the CAE Simfinity TM product line to develop the trainers that are used in the Airbus pilot and maintenance technician training programs. We also developed e-Learning solutions to enable pilots and technicians to train anytime and anywhere. Total array of training products and services solutions With a large network of training centres, we are a global leader in aviation training providing the complete solution to meet our customers training and pilot placement needs. Our civil pilot training programs span over 90 different aircraft models including business aircraft, civil helicopters and commercial airliners and provide curricula for initial, type rating, recurrent and maintenance training.Our civil pilot provisioning solution adds value and moves our customers businesses forward by identifying, screening, selecting, training and ultimately placing pilots at their airlines. In addition, we deliver civil ab-initio pilot training through our CAE Global Academy which is the largest network of ab initio flight schools in the world, with 11 schools across the globe. With over 60 years of experience in simulation, we are an industry expert in aviation training and are the industrys civil training solution one-stop shop. Broad-reaching customer intimacy We have been in business for more than 60 years and have relationships with most of the worlds airlines and the governments of approximately 50 different national defence forces, including all branches of the U.S. forces. Our customer advisory boards and technical advisory boards involve airlines and operators worldwide. By listening carefully to customers, we are able to gain a deep understanding of their mission needs and respond with innovative product and service offerings that help improve the safety and efficiency of their operations and their ability to make superior decisions. Extensive global coverage and in-depth country familiarity We have operations and offer training and support services in more than 20 countries on five continents and sell our products and services to customers in more than 150 countries. Our broad geographic coverage allows us to respond quickly and cost effectively to customer needs and new business opportunities while having a deep understanding and respect of the regulations and customs of the local market. We operate a fleet of more than 170 full-flight and full-mission simulators in 32 civil aviation, military and helicopter training centres to meet the wide range of operational requirements of our customers. Our fleet includes simulators for various types of aircraft from major manufacturers, including commercial jets, business jets and helicopters, both civil and military. 8 High-brand equity Our simulators are typically rated among the highest in the industry for reliability and availability. This is a key benefit because simulators normally operate in high-duty cycles of up to 20 hours a day. We have a broad global footprint, which enables close, long-term relationships with our customers. Our brand not only promises leading technology, but also superior customer support. CAE has a customer sales and support organization that rivals the size of some of our competitors entire organizations. We design our products so customers can upgrade them, giving them more flexibility and opportunity as products change or new air-worthiness regulations are introduced. As we enter new markets like healthcare and mining, we find that CAEs brand is widely regarded as the benchmark for modeling and simulation-based technology and simulation based training services. Proven systems engineering and program management processes We continue to develop solutions and deliver technically complex programs within schedule to ensure that there are trained and mission-ready aircrew and combat troops around the world. This includes MH-60 simulators for the U.S. Navy, C-130J simulators for the U.S., Indian and Canadian Defence Forces; MRH90 simulators for the Australian Defence Forces, Royal Netherlands Navy and German Armed Forces; A330 Multi-Role Tanker Transport training devices for the Royal Australian Air Force, UAE Air Force and Royal Saudi Air Force; and M-346 jet trainer simulators for the Italian Air Force and an Asian military customer. These and other programs combined with our continued investment in R&D continue to strengthen our technological leadership and strengthen our management expertise to deliver complex programs that feature sensor simulation for maritime operations, synthetic tactical environments for naval and fighter operations as well as our visualization and common database technologies that deliver rich, immersive synthetic environments for the most effective training and mission rehearsal possible. Best-in-class customer support We maintain a strong focus on after-sales support, which is often critical in winning additional sales contracts as well as important update and maintenance services business. Our customer support practices, including a web-based customer portal, performance dashboard, and automated report cards, have resulted in enhanced customer support according to customer comments and feedback. Well established in new and emerging markets Our approach to global markets is to model ourselves as a multi-domestic rather than a foreign company. This has enabled us to be a first mover into growth markets like China, India, the Middle East, South America and Southeast Asia. Industry Overview and Trends The civil and military markets CAE serves are driven by factors particular to each market. CAE believes the civil market is most affected by the world gross domestic product, which in turn drives air travel, measured in revenue passenger kilometers ( RPK) . This positive RPK generation needs to be satisfied by aircraft deliveries in addition to the existing fleet, and then corrected for attrition. Finally direct factors influence the total offering such as the nature, size and composition of aircraft fleets, aircraft delivery schedules, pilot demographics, certification requirements and market demand for commercial and business air travel, which in particular is also influenced by corporate profits. 9 CAE believes the military market is mostly influenced by a combination of defence spending and the nature of military activity. Demand for CAEs military products and services are also influenced by the degree to which military forces globally lean towards the outsourcing of functions to the private sector. As well, CAEs military business is affected by the extent to which synthetic training and mission rehearsal solutions gain market acceptance as an alternative to live training, such as flying an actual aircraft or firing an actual weapon. Research and Development CAE is investing in software and hardware innovations that are intended to sustain our leading-edge technologies, underpin our Professional Services offerings and, in addition, complement our training services for CAE training centres and other customers. Examples of such innovations over the past year are the new CAE 3000 Series helicopter mission simulators, which offer unprecedented realism for civil helicopter-specific mission training, including offshore, emergency medical services, law enforcement, long line, high-altitude, corporate, and other operations. The 3000 Series is coupled with CAEs latest high fidelity visual system, the Tropos 6000 which offers a more immersive environment and an enhanced pilot training experience with new features leveraging the power of the latest NVIDIA commercial graphics processors. Another example is CAEs Augmented Engineering Environment (AEE), a suite of products and services including a hardware and software integration testbed that can be tailored to meet the aircraft development requirements of any original equipment manufacturer (OEM) . Using CAEs advanced modeling and simulation technologies and systems engineering expertise, OEMs can make extensive use of simulation as they move through the various phases of aircraft development, from concept exploration through to entry-into-service. Bombardier is making use of CAEs Augmented Engineering Environment to support the development of the new CSeries aircraft. A third example is CAEs Augmented Visionics System ( AVS ), which is allowing helicopter pilots to see through the most extreme conditions such as brownout. CAEs AVS solution is designed to deliver a realistic visual alternative to pilots who lose visual cues due to brownout or whiteout obscurant clouds created by rotor wash. CAEs AVS solution integrates CAEs core technologies in avionics and sensor simulation, visualization, common environment/common database (CE/CDB) and real-time simulation frameworks, and deploys these in training and to the operational phases. CAE is also advancing work on the automation of content generation through Motif Compositing to deliver high resolution content without the burden of expensive satellite imagery in order to keep our library of databases up-to-date with the highest standard of fidelity and accuracy. In terms of innovative core software development and the evolution of its full-flight simulators, CAE continues to develop and deploy OnePlatform, a new generation of simulation architecture and aircraft systems modeling that reduces the dependency on OEM data and support. This initiative involves the integration of technologies and tools into a single, common platform for CAEs new generation of 5000/7000 Series simulators and a new generation of CAE Simfinity trainers. 10 CAE differentiates itself by providing superior products and services that rely on the latest, most advanced technology available. As a result, CAE has a long-standing commitment to performing R&D. Each business segment is encouraged to apply R&D across the whole spectrum of its operations, from product development to production processes and techniques. An integral part of CAE’s R&D strategy is to participate with universities and government agencies in North America and in Europe in specific research projects. While development is the first priority, applied research is also vitally important to CAE’s future.
